Stephens, P. J.,
dissenting. A supersedeas, where a jirdgment has been excepted to, operates only as a suspension of the enforcement of the judgment against the defendant. Miller v. Gay, 98 Ga. 536 (25 S. E. 577). See also Barnett v. Strain, 153 Ga. 43 (111 S. E. 574). The issuance of a supersedeas suspending the enforcement of a judgment does not operate to change the character of the judgment as an adjudication by a legal'tribunal that *168the defendant, is indebted to or obligated to the plaintiff. Garnishment may issue on the judgment. Miller v. Gay, supra.
Before the passage of the act of 1933 (Ga. L. 1933 p. 35), as codified in the Code, § 46-101, which provides that "no garnishment shall issue against the daily, weekly or monthly wages of any person residing in this State until after final judgment shall have been had against said defendant,” process of garnishment could issue in any case where a suit was pending or where a judgment had been obtained. The evil sought to be remedied by the act of 1933 was that of the issuance of garnishments for the purpose of catching or impounding wages of employees before any adjudication by a court that the employee was indebted to the plaintiff. A judgment which has been obtained against the defendant adjudicates his indebtedness to the plaintiff. It is a final judgment, and such finality is not affected by the issuance of any supersedeas suspending the enforcement of the judgment, or by any exceptions filed seeking to review the judgment. As to what constitutes a final judgment see Louisville & Nashville Railroad Co. v. Lovelace, 24 Ga. App. 616 (101 S. E. 718).
While it was stated by this court in Carrollton Bank v. Glass, 35 Ga. App. 89 (132 S. E. 238), that where a bill of exceptions in which a judgment of a trial court has been excepted to has been certified by the trial judge and filed with the clerk of the Court of Appeals, a suit is pending in the sense of the law as codified, in the Code, § 46-101, wherein it is provided that process of garnishment may issue "where suit shall be pending or where judgment shall have been obtained,” it appeared that the judgment of the trial court on which the garnishment had issued had been reversed by the Court of Appeals, and that after such reversal the plaintiff could amend the affidavit of garnishment by striking therefrom the words “for which judgment had been obtained” and insert in lieu thereof the words “for which suit is now pending.”
I am of the opinion that the garnishment was issued after the rendition of a final judgment, and that the court erred in sustaining the motion to dismiss the garnishment proceedings. I therefore dissent from the judgment of affirmance.